United States Court of Appeals
               For the First Circuit

No. 12-1780

                   UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         DENNIS LIRIANO,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
              Torruella and Howard, Circuit Judges.


     William T. Murphy, with whom William T. Murphy Law Offices,
Inc. was on brief, for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                         August 4, 2014
              HOWARD, Circuit Judge.         Appellant Dennis Liriano was

convicted of conspiracy to possess with intent to distribute a

controlled substance, in violation of 21 U.S.C. § 846.                 After

denying Liriano's post-trial motions, the district court sentenced

him to eighty-four months of incarceration.              Liriano argues on

appeal that the evidence at trial was legally insufficient to

support the conviction and that various trial errors, either

individually or cumulatively, warrant reversal of his conviction.

We reject each of Liriano's appellate advances and affirm his

conviction.
                           I.   BACKGROUND FACTS

          In evaluating Liriano's claim that the evidence was

insufficient to support his conviction, we recount the facts in the

light most favorable to the verdict.          United States v. Davis, 717
F.3d 28, 29-30 (1st Cir. 2013).1          We first outline the basic facts

of conviction, adding more details as they become relevant to

particular arguments.

          On the night of June 17, 2009, United States Border

Patrol Agents Christopher Orsetti and Nicholas Francescutti were

patrolling    in   a   marked   vehicle    near   the   Canadian   border   in

Ellenburg, New York, when they received a call to be on the lookout

for an orange Ford Focus with New York license plates.             Ellenburg

is roughly 45 miles east of the Akwesasne Indian Reservation, which


     1
        Our factual recitation borrows from the district court's
Opinion and Order denying Liriano's post-trial motions for
acquittal and a new trial. United States v. Liriano, Cr. No. 09-
100-S, 2011 WL 4435650 (D.R.I. Sept. 22, 2011).

                                    -2-
straddles the border between New York and Canada. The Reservation,

which       cannot    be   patrolled     by   federal    agents,     is    known     to

authorities as a popular location for smuggling illegal aliens and

myriad types of contraband, ranging from tobacco to drugs and

weapons.

               At approximately 10:30 p.m., the agents spotted the

wanted car, which was being driven erratically and at a high rate

of speed.       They stopped the car, and after noting the smell of

marijuana, conducted a search and found two duffel bags with

approximately fifty pounds of marijuana in each.                   They also found

a   smaller     bag     containing     approximately     40,000    pills    (roughly

twenty-seven         pounds)     of   Benzylpiperazine    (BZP),    a     schedule    I

controlled drug.2          The agents arrested the driver, Xavier Robert.

The agents also found a fuel receipt from a convenience store

located within the Akwesasne reservation that was time-stamped

earlier that evening.

               Robert      was    recruited     to   assist   in     the     agents'

investigation of what appeared to be a drug deal.                  After he agreed
to conduct a controlled delivery, Robert was taken to a motel room

that he had rented days earlier in nearby Plattsburgh, New York,

where he waited with the agents to receive instructions.                    The next

morning, Robert participated in a series of phone conversations


        2
          According to the United States Drug Enforcement
Administration, BZP is a stimulant with no known medical uses in
the United States. See U.S. Dept. of Justice, Drug Enforcement
Administration, Office of Diversion Control, Drug & Chemical
Evaluation      Section,     July     2012,     available     at
http://www.deadiversion.usdoj.gov/drug_chem_info/bzp/bzp.pdf

                                          -3-
with two French-speaking men.             He was eventually instructed to

deliver the smaller bag -- the one containing the 40,000 BZP

tablets -- to Rhode Island.        Instructions in hand, the agents and

Robert left the hotel and flew to Rhode Island.

             Upon arrival in Rhode Island, Robert received a text

message instructing him to contact a Rhode Island telephone number.

He did so, asking for "Henry," as he was also instructed to do.

The person who answered the call (later identified as Liriano)

however, told Robert that he had dialed a wrong number.                     After

confirming    with    his   contacts      that    he   had,   in   fact,   dialed

correctly, Robert prepared to call again. Before he did so,

however, Agent Robert Charles instructed Robert to tell "Henry"

that he (Robert) "has a package of candy for you."                 Robert called

again and asked, "Are you supposed to see a guy today?               To get some

candy?"   Liriano responded, "Ah! Okay, okay, okay, okay."

             Robert and Liriano subsequently arranged to meet at 266

Adelaide Avenue in Providence.                 Robert informed his Canadian

contact, who responded approvingly and told Robert to text him when

the deal was done.          At the urging of the agents, Robert made

additional    calls   to    both   the    Canadian     contacts    and   Liriano,

eventually changing the location of the meeting to a pharmacy

parking lot in Providence.

             When the two men met, Liriano expressed concern about

surveillance cameras in the parking lot, passers-by watching them,

and the New York license plates on the car that Robert was driving.

He then tried to convince Robert to accompany him to his house,


                                         -4-
whereupon agents moved in and arrested both men.                  In Liriano's

wallet they found one business card for a motel on the Akwesasne

reservation and another for an auto body shop in Montreal.                   His

cell phone number was the same one that Robert had called three

times and that had called Robert three times within the relevant

time period.

              Liriano and Robert were both charged for their roles in

the thwarted deal.     Robert pled guilty, but during what would turn

out to be Liriano's first trial, he refused to testify despite a

grant of immunity.         The court found Robert in contempt, and the

trial ended with a hung jury.         The government did not call Robert

to testify in the second trial, which lasted two days and ended

with Liriano's conviction. This appeal followed the court's denial

of Liriano's post-trial motions for judgment of acquittal and new

trial.
                                II.    ANALYSIS

A.   Sufficiency of the Evidence

              We review Liriano's sufficiency claim de novo.             United
States   v.    Rios-Ortiz,     708 F.3d 310,   315   (1st   Cir.   2013).

"[R]eversal is warranted only where no rational factfinder could

have concluded that the evidence presented at trial, together with

all reasonable inferences, established each element of the crime

beyond   a    reasonable    doubt."     Id.    (quoting    United   States    v.

Symonevich, 688 F.3d 12, 23 (1st Cir. 2012)). We need not conclude

"that no verdict other than a guilty verdict could sensibly be

reached," but must only be satisfied that the verdict finds support


                                       -5-
in a "plausible rendition of the record."   United States v. Hatch,

434 F.3d 1, 4 (1st Cir. 2006) (citations omitted).

           To sustain a drug conspiracy conviction, the government

must prove beyond a reasonable doubt that an agreement existed to

commit the underlying offense and that the defendant elected to

join the agreement, intending that the underlying offense be

committed.   United States v. Paret-Ruiz, 567 F.3d 1, 5 (1st Cir.

2009).   An agreement to join a conspiracy "may be express or tacit

. . . and may be proved by direct or circumstantial evidence."

United States v. Rivera Calderón, 578 F.3d 78, 88 (1st Cir. 2009).
Finally, "each coconspirator need not know of or have contact with

all other members, nor must they know all of the details of the

conspiracy or participate in every act in furtherance of it."

United States v. Cortés-Cabán, 691 F.3d 1, 14 (1st Cir. 2012),

(quoting United States v. Martínez-Medina, 279 F.3d 105, 113 (1st

Cir. 2002)), cert. denied sub nom Domínguez-Colón v. United States,

133 S. Ct. 2765 (2013)).

           Liriano argues that the evidence was sufficient to show
only that he attempted to receive some undefined substance, not

that he agreed to attempt to receive a controlled substance.3   More

specifically, he argues that the evidence only shows that he was

     3
          Liriano obliquely alludes to an argument that the
government was required to prove his specific knowledge that the
controlled substance at issue was BZP. Even assuming the argument
is sufficiently fleshed out to be properly before us, it is
contrary to our precedent. See United States v. Burgos, 703 F.3d
1, 10 (1st Cir. 2012) ("[T]he Government must show that the
defendant knew the conspiracy involved a controlled substance, but
need not show that the defendant knew the specific controlled
substance being distributed."(emphasis in original)).

                                -6-
familiar with a motel near the Akwesasne Reservation and a body

shop in Montreal, and that he met with Robert.           A full and fair

view of the evidence, however, reveals much more.

          There is no dispute that Robert was operating with

instructions to deliver BZP to Providence and that Liriano answered

the phone associated with the number provided to Robert.             Also,

Liriano twice referred to "other people" in his conversations with

Robert -- in connection with his expectation of a call prior to

Robert's and whether those "others" had given Robert his address.

The jury could have concluded that he was referring to Robert's

associates.    Additionally, the jury could have found that the

Canadian contact's positive response indicated familiarity with the

meeting address that Robert reported, suggesting that there had

been previous contact with Liriano.       Moreover, Liriano actually

appeared at the parking lot to meet with Robert, further evidence

that he was participating in the scheme.         And he questioned the

parking lot's suitability, raising another inference that he was

aware of the illegal activity.       Finally, Liriano's enthusiastic

reaction to Robert's use of the word "candy" -- suggested as a

euphemism for or description of the BZP pills4 -- supported a
finding that he was a willing participant in the deal. Stripped to

its essence Liriano's argument is that the jury could only have

found that his response to Robert's calls was no more than a

coincidence   because   he   was   awaiting   delivery   of   some   other

     4
       A jury could reasonably find from the photograph of the BZP
pills, which was an exhibit at trial, that the pills resembled
little candies.

                                   -7-
material.     The evidence is more than sufficient for the jury to

have reasonably concluded otherwise.

B.   Confrontation Clause

             Liriano argues that two statements introduced to the jury

violated his Confrontation Clause rights.              The jury heard an audio

recording of Agent Charles instructing Robert to use the word

"candy"    during   his    second      call    to    Liriano,   and   of    Robert

subsequently    using     the   term    when   speaking    to    Liriano.     The

inability to cross-examine Robert and Charles (neither of whom

testified), Liriano claims, violated his confrontation rights in

that it prevented him from exploring the meaning of the term

"candy" with either of them.              Finding that the argument was

preserved, we review the claim de novo.              United States v. Rivera-
Rodríguez, 617 F.3d 581, 590 (1st Cir. 2010), cert. denied, 133 S.

Ct. 1306 (2013).

             The Confrontation Clause of the Sixth Amendment generally

prohibits the admission of testimonial hearsay against a criminal

defendant.     See Crawford v. Washington, 541 U.S. 36, 68 (2004).
Under Crawford, a declarant's testimonial out-of-court statement
cannot be admitted consistent with the Confrontation Clause unless:

1)   the    declarant   testifies;      2)     the   defendant    had   a   prior

opportunity for cross-examination; or 3) the statement is admitted

for purposes other than for the truth of the matter asserted.

United States v. Hicks, 575 F.3d 130, 143 (1st Cir. 2009).                      In

order to cut to the chase, we assume without deciding that Robert's

and Charles's statements above were "testimonial."                    See United


                                        -8-
States v. Phoeun Lang, 672 F.3d 17, 22 (1st Cir. 2012) (observing

that Crawford issue includes analysis of whether out-of-court

statements were "testimonial"), cert. denied, 133 S. Ct. 2730
(2012).

          Here, the question posed by Robert to Liriano -- "Are you

supposed to see a guy today? To get some candy?" -- falls within

the third Crawford exception in that it provided context for

Liriano's response. Indeed, this case is identical in all relevant

respects to United States v. Santiago, 566 F.3d 65 (1st Cir. 2009),

in which we found no error in the admission of recordings of two

government informants talking with the defendant about an upcoming

drug transaction.   Id. at 69. ("[T]he statements of the informants
were not offered for their truth but as exchanges with Santiago

essential to understand the context of Santiago's own recorded

statements arranging to 'cook' and supply the crack."); see also

United States v. Walter, 434 F.3d 30, 33-34 (1st Cir. 2006)

(affirming admissibility of informant's end of a conversation with

defendant as providing context for statements by defendant that
constituted   admissions   under    Fed.   R.   Evid.   801(d)(2)(A)).

Accordingly, there was no error in admitting this statement.5
          Agent Charles's instruction to Robert takes us in a


     5
       We also note that although Liriano was permitted a standing
objection to many putative hearsay statements, he never sought a
limiting instruction with respect to Robert's "candy" comment. See
United States v. Mubayyid, 658 F.3d 35, 72 (1st Cir. 2011), cert.
denied, 132 S. Ct. 2378 (2012); see also United States v. Maher,
454 F.3d 13, 23 (1st Cir. 2006) (finding no plain error where
district court gave a limiting instruction following improper
admission of testimony).

                                   -9-
slightly      different          direction.      Although     the   district      court's

pretrial orders called for the defendant to propose any redactions

to any recordings that the government intended to introduce,

Liriano did not do so.              Such a failure constituted a waiver.               See

United States v. Cianci, 378 F.3d 71, 104-05 (1st Cir. 2004)

(noting with approval district court's use of pretrial order

requiring defendant to propose redactions to evidentiary tapes and

finding      that        district    court's     waiver    ruling    was      within   its

discretion).             Notwithstanding       Liriano's      failure    to    request   a

redaction, and even assuming that Agent Charles's instruction to

Robert was improperly before the jury, any error in admitting it

was in any event harmless beyond a reasonable doubt.                          See United
States v. Cabrera-Rivera, 583 F.3d 26, 36 (1st Cir. 2009) (noting

that where evidence is admitted in violation of the Confrontation

Clause, we may affirm a conviction if the government demonstrates

that the error was harmless beyond a reasonable doubt). The record

shows       that    any    error     in   admitting     Charles's       comment   likely

redounded to Liriano's benefit:                  during closing argument defense
counsel,      in     an    attempt       to   undermine    the   government's      case,

exploited          the    fact    that    Robert     needed    Charles's      prompting.

Moreover, as we explained in rejecting Liriano's sufficiency claim,

the overall strength of the government's case establishes that any

error was harmless beyond a reasonable doubt.                       See id.     (listing

factors to consider in harmlessness evaluation).6

        6
       We decline to adopt the government's assertion that defense
counsel's closing argument constituted a waiver as a tactical
decision. See United States v. Washington, 434 F.3d 7, 11 (1st

                                              -10-
C.   Closing Argument7

           Liriano   alleges   that   certain   comments   made   by   the

prosecutor during rebuttal constituted misconduct that warranted a

new trial.    Some stage-setting is in order.         In closing, the

prosecutor said:

           "I am the guy you are supposed to see today.
           I am the guy with the candy.    Okay.   Okay.
           Okay." Your jobs as jurors in this case is to
           determine whether or not there's sufficient
           evidence to establish that this Defendant,
           Dennis Liriano, knew that "candy" meant
           illegal drugs.

The defense closing contained the following passage:

           You've got the transcripts. You listen to the
           tape. And [in] that second telephone call
           Xavier Robert says, "You want some candy?" I'm
           paraphrasing it.     I'll stand by what the
           transcript says. But if you look at the call
           immediately before that, you will see at the
           very end, . . . that the word "candy" is
           introduced into this case by an agent. It's
           not something Xavier Robert came up with.
           It's blood in the water for a shark.      It's
           bait. That's what Dennis Liriano . . . jumped
           at.


Cir. 2006). Although there is a dispute as to the precise contours
of the objection, defense counsel did object to the audio tape's
admission, and only tried to take advantage of the comment in
closing, after the statement had been admitted.       We similarly
reject Liriano's attempt to liken this case to United States v.
Meises, 645 F.3d 5 (1st Cir. 2011). There, the in-court witness
testified in such a way that "a reasonable jury could only have
understood [the witness] to have communicated that [the declarant]
had identified appellants as participants in the drug deal." Id.
at 21; see also Maher, 454 F.3d at 23 (cautioning against use of
"context" basis in a case where non-testifying informant identified
defendant as a drug dealer). Robert's statement, standing alone,
carried no such inflammatory message.
      7
         The parties tussle over whether these arguments were
preserved.   It is of no moment, because they fail under any
standard of review.

                                 -11-
Defense counsel also argued:

          If these pills were in a zipped up bag-and I
          interject that your memory controls this. I
          don't think there's any direct evidence in
          this case that the bag was even in the trunk
          of that Ford Focus. There was a lot of talk
          of how they went out and rented a Ford Focus
          and flew everybody down here, but I don't
          recall either Special Agent Holloran or
          Special Agent O'Neill, former Special Agent
          O'Neill[,] testifying that the bag was
          actually in the trunk of that car. But your
          memory controls that. By comparison, it's a
          small point.

Next, the prosecutor began his rebuttal with:

          [Defense counsel] has one of the greatest
          reputations in the state as a criminal defense
          attorney. He is a veteran litigator and a man
          that many of us who practice law here in Rhode
          Island   look   up    to.   He   would   never
          intentionally mislead you in any way, shape or
          form as to what the state of the evidence is
          or what issues you need to focus on.

          Sometimes in our enthusiasm as advocates, we
          kind of miss the ball and we get ahead of
          ourselves. In this particular case, with the
          crime that's been charged here, the crime of
          conspiracy, and please take a look at the
          instructions again if there's any question in
          your mind as to what the elements of that
          offense    are,   it's   absolutely    totally
          irrelevant as to whether or not there were
          even drugs in the trunk of the car.
          . . . .
          Now, the evidence does show, I would suggest
          to you, and you may recall this testimony,
          that the agents dumped out the BZP into some
          other containers and they went out and they
          purchased over-the-counter drugs about the
          same size and color, you might recall that, as
          the BZP. They threw some random samplings of
          the BZP in the bag and the bag went in the
          trunk of the car. You'll recall that
          testimony.

Finally, the prosecutor further argued:



                               -12-
            [Defense counsel] says, you don't know what
            the candy is. You don't know what the candy
            is. Candy could be gray market goods. . . .
            No. Folks, 'candy' was a code word. [Defense
            counsel] says, Look at the transcript. The
            agent introduced the word 'candy.'
            Of course I also, please, encourage you, look
            at that portion of the transcript where the
            agent says, Tell him you've got candy. These
            are veteran customs agents who have conducted
            countless numbers of drug investigations.
            Isn't it reasonable to infer from the evidence
            that they know what the buzz words are in the
            drug trade? Of course it is. It's only
            reasonable to conclude this is a phrase used
            in the drug trade. And it certainly hooked
            this Defendant, didn't it? 'I'm the guy with
            the candy. Okay. Okay. Okay.'

            Liriano argues that the prosecutor's statement that

"candy" was a code word introduced to the jury a fact not in

evidence.   While the prosecutor indeed asked the jury to make that

inference, he did not state that there was evidence proving the

meaning of the "code word."8            His conduct therefore was not

improper. See United States v. O'Shea, 426 F.3d 475, 485 (1st Cir.

2005) (observing that a prosecutor may, during closing argument,

attempt to persuade the jury to draw inferences from the evidence,

but may not rely on knowledge or evidence unavailable to the jury).
Given Liriano's response to the word used by an individual ready to

deliver a bag of pills, the inference was a permissible one.

            Liriano   also   argues    that   the   reference   to   "veteran

Customs Agents" constituted improper introduction of evidence

because Agent Charles, who provided the "candy" instruction to


     8
        The district court expressly excluded a statement from
Robert to an agent that "candy" was a code word for an illegal
drug.

                                      -13-
Robert, did not testify and there thus was no evidence of his

experience.      Charles's partner, however, testified at length about

his own experience and his partnership with Charles.9       While the

jury may have understood the prosecutor's remarks to refer to both

agents, the allegation of reversible misconduct falls short of the

mark.       In assessing a misconduct claim, we analyze 1) whether the

conduct was isolated; 2) the presence of any curative instructions;

and 3) the likelihood of prejudice affecting the outcome of the

case.       United States v. Gentles, 619 F.3d 75, 81-82 (1st Cir.

2010).       Here, there was no misconduct.    And in any event, the

comments were isolated and necessarily of limited effect, the jury

was instructed that the attorneys' arguments were not evidence, and

the remainder of the evidence, along with the trial court's

instruction, ameliorated any potential prejudice.        We therefore

find no abuse of discretion in the district court's denial of a new

trial.

               Finally, Liriano argues that the prosecutor's praise of

defense counsel, immediately followed by the claim that counsel

misstated the evidence, amounted to an improper attack on defense

counsel.       First, there is no dispute that defense counsel did

misstate the evidence with respect to whether a bag of pills was in

the car.      Second, in addition to correcting the misstatement, the

prosecutor also argued that whether there were pills in the car was


        9
         In concluding that the government's statement about
"veteran customs agents" improperly introduced new evidence, the
dissent erroneously ignores the testimony of Agent Charles's
partner, a veteran customs agent.

                                   -14-
irrelevant, thus lessening the already slim chance that the jury

would interpret the comments as a credibility attack.                  Finally, we

again        observe     that   any    risk   to   the    defendant   was    further

ameliorated        by    the    jury    instruction      that   arguments   are    not

evidence. On this issue, as well, there was no abuse of discretion

in the denial of a new trial.

D.    The Business Card

                Liriano makes a brief argument that the Montreal body

shop business card found in Liriano's wallet should have been

excluded as irrelevant.10              Liriano's argument is that the card was

"simply a piece of paper" with no independent connection to the

conspiracy.        Relevant evidence, however, does not need to resolve

a key issue in the case, but "only move the inquiry forward to some

degree."        Bielunas v. F/V Misty Dawn, Inc., 621 F.3d 72, 76 (1st

Cir. 2010).        "A relevancy based argument is usually a tough sell."

Id.      Here, given the facts that the other participants in the

conspiracy were Canadian and that Liriano's wallet also contained

a    link     to   the    Akwesasne     Reservation,      the   business    card   was
relevant.
                                      III. CONCLUSION

                The conviction is affirmed.



                          - Dissenting Opinion Follows -




        10
         Liriano does not argue that any probative value was
outweighed by unfair prejudice, pursuant to Fed. R. Evid. 403.

                                           -15-
             TORRUELLA, Circuit Judge (Dissenting).         In the trial of

Dennis Liriano ("Liriano"), the government bore the burden of

proving beyond a reasonable doubt that Liriano conspired to possess

with intent to distribute a controlled substance in violation of 21

U.S.C. § 846.    A critical fact in the case was thus whether Liriano

knew that Xavier Robert's reference to "candy" actually referred to

a controlled substance and not to some other form of contraband.

Puzzlingly,     however,   the   government   chose   not   to   elicit   any

testimony about the meaning of the term "candy," or about code

words or street names used to describe either controlled substances

generally or BZP pills specifically.          Then, in closing argument,

the prosecutor urged the jury to infer the meaning of "candy" based

on evidence not presented at trial.            Finding the prosecutor's

statements at closing argument to be both improper and prejudicial

in this case, I believe a new trial is required and I respectfully

dissent.

             The primary question before the jury, as the prosecutor

stated at the beginning of his closing argument, was "whether or

not there[] [was] sufficient evidence to establish that this

Defendant, Dennis Liriano, knew that 'candy' meant illegal drugs."

The theory of the defense was that "candy" could have referred to

any manner of contraband, and without evidence that Liriano knew

"candy" meant drugs, there was insufficient evidence to convict.

Throughout    the   trial,   Liriano's     counsel    repeatedly   elicited

testimony from government witnesses that all manner of contraband

is smuggled into the United States via the Akwesasne Indian


                                    -16-
Reservation, including weapons, counterfeit prescription drugs,

counterfeit Rolex watches, and counterfeit credit cards.

               In closing argument, the prosecutor first properly argued

that it was reasonable to conclude that "candy" did not refer to

chocolate.       He added that common sense suggested that a phone

conversation about a drug deal would likely be "cryptic" and

"coded."       The prosecutor then expanded this line of argument in

rebuttal, telling the jury:

                      [Defense counsel] says, you don't know
               what the candy is. You don't know what the
               candy is.      Candy could be gray market
               goods. . . . No. Folks, "candy" was a code
               word. [Defense counsel] says, Look at the
               transcript.   The agent introduced the word
               "candy."
                      Of course I also, please, encourage
               you, look at that portion of the transcript
               where the agent says, Tell him you've got
               candy. These are veteran customs agents who
               have conducted countless numbers of drug
               investigations. Isn't it reasonable to infer
               from the evidence that they know what the buzz
               words are in the drug trade? Of course it is.
               It's only reasonable to conclude this is a
               phrase used in the drug trade.

Defense counsel took issue with these statements.            The government

had not previously offered any evidence about the experience of the

agent who introduced the word "candy."        The jury had heard nothing

regarding the agents' familiarity with "buzz words" in the drug

trade     or    their   understanding   of   the   meaning    of   "candy."

Accordingly, defense counsel moved for a mistrial on the grounds

that these statements introduced new evidence unsupported by the

record.




                                    -17-
             Faced with these facts, the majority appears to miss the

thrust of Liriano's argument by looking at fragments of the

prosecutor's remarks in isolation.       As the majority asserts, a

comment that "candy" is a code word, considered alone, may indeed

be unobjectionable.    However, once the prosecutor's statements are

considered together and in context, it becomes clear that the

prosecutor asked the jury to infer that the agent who introduced

the word "candy" did so because he was a veteran agent who knew

from his extensive investigative experience that "candy" was a buzz

word used in the drug trade.    Given that the government introduced

no evidence to support such an inference and instead relied upon

information not contained in the record, these statements were

improper.11
             "It is well settled that in its closing argument the

prosecution may not rely on knowledge or evidence unavailable to

the jury."    United States v. Hamie, 165 F.3d 80, 84 (1st Cir. 1999)


     11
          The majority suggests that we erroneously ignore the
testimony of Agent Charles's partner, who, the majority asserts,
testified "at length about his own experience and his partnership
with Charles."     This assertion is misleading.      First, Agent
Charles's partner neither introduced the term "candy" nor testified
as to its meaning, so his discussion of his own experience does not
help to shed light on the experience -- or lack thereof -- of Agent
Charles. Second, although Agent Quackenbush arguably discussed his
own experience "at length," the same cannot be said of his
testimony regarding his partnership with Agent Charles. The sum
total of his testimony about their partnership consisted of Agent
Quackenbush calling Agent Charles "my partner."       He discussed
neither the length of their partnership nor any other information
that could shed light on Agent Charles's experience as an agent.
Accordingly, the prosecutor's suggestion that Agent Charles's
understanding of drug code words could be trusted because he was a
veteran agent who had conducted "countless numbers of drug
investigations" was totally devoid of record support.

                                 -18-
(internal quotations omitted).        While a "prosecutor may attempt to

persuade the jury to draw inferences from the evidence," United
States v. O'Shea, 426 F.3d 475, 485 (1st Cir. 2005) (internal

quotations     omitted),   these    comments    may    cross     the   line   into

misconduct where they "rely on too big an inferential leap."

Hamie, 165 F.3d at 84 (citing United States v. Artus, 591 F.2d 526,

528 (9th Cir. 1979) (finding the prosecutor's statements in closing

argument improper because they referenced the authority of Director

of Federal Bureau of Prisons when the Director's powers had not

been placed in evidence)); see also United States v. Vargas, 583
F.2d 380, 385 (7th Cir. 1978) ("At some point . . . the inference

asked to be drawn will be unreasonable enough that the suggestion

of it cannot be justified as a fair comment on the evidence but

instead is more akin to the presentation of wholly new evidence to

the    jury,     which     should    only      be     admitted     subject      to

cross-examination, to proper instructions and to the rules of

evidence.").

               In this case, the prosecutor relied on knowledge and
evidence not available to the jury to support the "inferences" he

presented in closing argument.         Neither Agent Charles nor Robert

ever testified at trial. No evidence of Agent Charles's experience

as a customs agent or his rationale for instructing Robert to say

"candy" was ever presented to the jury.12             Additionally, while the


      12
         In Liriano's first trial, the court expressly excluded
testimony that the reason Agent Charles suggested the term "candy"
was because Robert had told him that was how Robert referred to the
drugs.

                                     -19-
government elicited testimony from several agents as to the nature

and appearance of BZP and amounts inconsistent with personal use,

at no point did any witness discuss the use of any code names for

drugs generally, or BZP specifically.13              From this void, the

prosecutor asked the jury to infer that the experience of an agent,

about which they had no evidence, allowed that agent to deduce that

"candy" was a "buzz word" used in the drug trade, a topic on which

they heard no testimony.       Considered together and in context, it

becomes    clear    that,   with   these      statements,   the   prosecutor

improperly introduced new evidence to the jury in closing argument.

            Finding that the prosecutor's statements were improper

and thus constituted misconduct does not end the analysis, however.

"A new trial is unwarranted so long as we are able to conclude with

a   high   degree   of   confidence    that    the   alleged   prosecutorial

misconduct did not affect the outcome of the trial." United States
v. Smith, 982 F.2d 681, 684 (1st Cir. 1993).           The likelihood that

prejudice stemming from the improper comments affected the outcome

of trial is considered in light of the following factors: "(1) the
severity of the prosecutor[]'s misconduct, including whether it was

deliberate or accidental; (2) the context in which the misconduct


      13
          When reviewing the sufficiency of the evidence, the
majority observes that terms "candy" was "suggested as a euphemism
for or description of the BZP pills." Certainly, the prosecutor
"suggested" in closing argument that "candy" was "a code word" used
in the drug trade, but it is of critical importance that no
evidence was introduced on the subject. And although the majority
hypothesizes that the jury might have determined that "candy" meant
BZP pills because the pills physically resemble candies, not even
the prosecutor suggested that the "candy" designation was suggested
or used because of the physical appearance of the pills.

                                      -20-
occurred; (3) whether the judge gave curative instructions and the

likely effect of such instructions; and (4) the strength of the

evidence against the defendants."                United States v. Castro-Davis,
612 F.3d 53,   66   (1st    Cir.      2010)     (quoting      United    States   v.

Nelson-Rodríguez, 319 F.3d 12, 38 (1st Cir. 2003)).

             It is clear that the improper statements in Liriano's

trial   were   confined    to    a   few       sentences    in    the   prosecutor's

rebuttal, and they did not permeate the trial. Additionally, while

the court gave only a general jury instruction that arguments were

not   evidence,    as   opposed      to    a   specific     curative       instruction

targeting and striking the improper statements, defense counsel did

not request any such curative instruction.

             However,   the     context        in   which   the    statements    were

delivered points towards the likelihood of prejudice.                      As we have

repeatedly recognized, "prejudicial statements made during closing

argument militate in favor of reversal because they are the last

words spoken to the jury by the trial attorneys." United States v.
Azubike, 504 F.3d 30, 39 (1st Cir. 2007) (internal quotation marks
and citation omitted).

             Further, and in my view most significantly, the court

must consider the strength of the evidence against Liriano.                      As we

have previously observed, "[t]he strength of the case against the

defendant often is the most significant factor to be balanced

against the prosecutorial misconduct."                Smith, 982 F.2d at 684-86
(finding that a new trial was not warranted after the prosecutor's

improper statements because the evidence against the defendant was


                                          -21-
uncontested); see also United States v. Gentles, 619 F.3d 75, 82

(1st    Cir.    2010)   (finding    no    prejudice     from    improper    remarks

"because this is not a close case and there is no likelihood that

the remarks could have affected its outcome" where there was an

"abundance of independent evidence" (internal quotation marks and

citation omitted)).

               In this case, unlike Smith and Gentles, the evidence of

Liriano's guilt was neither uncontested nor abundant.                       Rather,

"this was a close case and the prosecutor's misstatements went to

the heart of [the] defense."              Azubike, 504 F.3d at 40 (finding
prosecutor's statements prejudiced defendant where "there was no

direct evidence that [the defendant] knew what was in the package,

and    the   government    was     required     to    prove    [the   defendant's]

knowledge through inference").            In fact, the district court itself

observed that Liriano's was a "close case." The strongest evidence

that Liriano was conspiring to possess with intent to distribute a

controlled substance included recorded conversations that implied

Liriano was in communication with Robert's handlers, as well as
Liriano's reaction to the word "candy."               I consider each in turn.

               In a recorded conversation, Liriano told Robert that

"[t]here are two people who called me at this number.                      I didn't

know.    They never called me first."                In a second call, Liriano

asked Robert, "[d]idn't they give you my address?"                    The majority

argues that "they" could have referred to Robert's handlers, which

could support an inference that Liriano was in communication with

the conspirators.       In addition, Robert spoke with his handlers to


                                         -22-
verify Liriano's number and address, which the majority interprets

as supporting an inference that the conspirators were familiar with

Liriano.     Such indirect and circumstantial evidence is hardly

overwhelming.     Cf. United States v. Doe, 860 F.2d 488, 495 (1st

Cir. 1988) (finding no prejudice after improper comments where

"[t]he evidence against them on the possession charge was simply

too overwhelming").

            The majority also credits Liriano's presence at the

meeting with Robert and his reaction to the word "candy" as

evidence supporting a finding that Liriano possessed the requisite

knowledge and intent.    However, both facts are equally consistent

with a finding that Liriano was hoping to acquire an illegal good

other than a controlled substance, like the weapons and other

contraband known to be smuggled via the reservation.

            Given the weak circumstantial evidence that Liriano knew

Robert was bringing him drugs as opposed to another form of

contraband, the prosecutor's argument that the agents knew from

experience that "candy" was code in the drug trade was of critical

importance and went directly to the heart of the defense.   Thus, I

am unable to conclude with a high degree of confidence that the

prosecutorial misconduct at issue did not affect the outcome of the

trial.     Accordingly, I would find that the district court abused

its discretion when it denied Liriano's motion for a new trial.




                                -23-